NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

VIRGILIO PLANTILLA,                  )
                                     )
           Appellant/Cross Appellee, )
                                     )
v.                                   )                   Case No. 2D18-976
                                     )
LUK VONGPRACHANH,                    )
                                     )
           Appellee/Cross Appellant. )
___________________________________)

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert and Keith Meyer,
Judges.

Ingrid Anderson, Clearwater, for
Appellant/Cross Appellee.

Raymond T. Elligett, Jr. and Shirley T.
Faircloth, of Buell & Elligett, P.A., Tampa,
for Appellee/Cross Appellant.


PER CURIAM.


              Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.